DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 13-15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosawa et al (BMC Biotech., April 2011) in view of Barlow et al US 2011/0223176, 9/15/2011), Li et al (Nat. Methods, 2007) and Lightwood et al (J. Immunol. Meth., 2006, of record) as evidenced by Pinna et al (Eur J Immunol, 2009). This rejection is maintained for reasons made of record in the Office Actions dated 6/2/2020, 12/24/2020, 7/7/2021, 4/14/2022 and for reasons set forth below.
Claims 7, 12-15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosawa et al (BMC Biotech., April 2011) in view of Barlow et al US 2011/0223176, 9/15/2011),  Li et al (Nat. Methods, 2007), Lightwood et al (J. Immunol. Meth., 2006) and Schraeml et al (WO 2010142423 A2, 12/16/2010, of record) as evidenced by Pinna et al (Eur J Immunol, 2009). This rejection is maintained for reasons made of record in the Office Actions dated 6/2/2020, 12/24/2020, 7/7/2021, 4/14/2022 and for reasons set forth below.
Regarding the claim amendments, the limitations of canceled claim 8 (previously included in the above rejections) have been introduced into claim 7.

Response to Arguments
Applicants essentially assert that: 1) the evidence provided for antibody production levels in the presence of feeder cells is directed to human B cells, not the claimed rabbit B cells; 2) no motivation has been provided to use the rabbit B cells; 3) there is no motivation or reason to select the recited rabbit B cells having the recited antibody production. 
Regarding 1), the cited art as a whole indicates the efficient expression of antibodies from human or rabbit B cells.  Further, the recited antibody levels as taught by Pinna et al exceed the recited levels by nearly 10-fold.  There is no evidence of record to establish that rabbit and human B cells (the purpose of both is to express antibodies) differ radically in antibody expression levels.  Taken together, these facts and the teachings of the cited art would lead the skilled artisan to conclude that rabbit B cells would behave in a similar fashion to human B cells when used for antibody production. According to MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding 2), such a motivation was provided in the Office Action dated 10/7/2019 and is not mentioned or disputed by applicants.
Regarding 3), selection of such rabbit B cells is not a claim limitation.  As currently worded, the skilled artisan is not required to select rabbit B cells based upon any specific criteria other than perhaps specificity for a given antigen.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selection of rabbit B ells based upon antibody production levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633